    Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.2 Filed 12/22/20 Page 1 of 8




           CONTINUATION OF APPLICATION FOR A SEARCH WARRANT
    1. I, Geoffrey Yandl, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
       Explosives (ATF), am currently assigned to the Grand Rapids, Michigan, Field Office. I
       have been employed as a Special Agent with ATF since 2007, prior to which I was a Special
       Agent with the U.S. Secret Service for approximately four years. I have been involved in
       numerous violations of the Federal Firearms laws.

    2. As a federal agent, I am authorized to investigate violations of laws of the United States
       and to execute warrants issued. As a Special Agent with ATF, my duties include the
       investigation of alleged violations of federal criminal laws, including the subject offense
       of 18 U.S.C. § 922(g)(1) (Felon in Possession of Firearms and Ammunition).

    3. I am seeking a search warrant for records and information belonging to Facebook Inc.,
       headquartered in Menlo Park, California, which pertain to violations of the subject
       offenses. Specifically, I am seeking a search warrant for records pertaining to Facebook
       account www.facebook.com/lucanwood2.

    4. The information contained in this continuation is based upon information obtained
       personally by me and information provided to me by other law enforcement officers and
       agents who have participated in this investigation. This continuation does not contain all
       the information known as a result of this investigation, but only those facts that I believe
       are necessary to establish probable cause for the search warrant sought.

                                      PROBABLE CAUSE
    5. Lucan Woodruff is a convicted felon, prohibited from possessing firearms because he has
       the following convictions: escape—awaiting trial for felony in 1997; assault with intent to
       rob while armed in 2001; and prisoner possessing contraband in 2005. Woodruff was
       discharged from parole by the Michigan Department of Corrections in March 2018.

    6. In December 2020, Michigan State Police (MSP) Detectives received information from a
       Source of Information (SOI). 1 The SOI stated s/he knew information about illegal firearms
       possession in the Muskegon Area. The SOI provided MSP with the following information:

           a. Lucan Woodruff, also known as “C.B.,” resides on Pontaluna Road in Fruitport,
              Michigan and drives a Chevrolet Malibu.

           b. Within the past two weeks, the SOI has observed Woodruff with firearms, including
              a revolver and a semiautomatic pistol.




1
 The name and contact information of the SOI is known to law enforcement; it is not included
here to protect his/her identity.
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.3 Filed 12/22/20 Page 2 of 8




       c. The SOI also observed photographs of additional firearms Woodruff claims to own,
          including a rifle with an attachment that the SOI suspected was a grenade launcher.

       d. The SOI also reported that Woodruff purchased firearm ammunition from Gary’s
          Guns in Muskegon, Michigan.

7. Detective Hayes of the MSP then located a publicly-available Facebook page for Lucan
   Woodruff, www.facebook.com/lucanwood2. The below photos captured from that
   publicly-available Facebook page were originally posted on October 2, 2019. The first
   photo then appeared again in Woodruff’s Facebook post on September 12, 2020.




                                           2
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.4 Filed 12/22/20 Page 3 of 8




8. The photos depict Woodruff wearing a tactical vest. Attached to the left side of the vest,
   under his left arm, is a pistol holster. A pistol can be seen inside the holster.

9. On December 17, 2020, I searched the Michigan Secretary of State’s driver’s license
   database and obtained the following information:

       a. I obtained a known photo of Woodruff from the Michigan Secretary of State
          driver’s license database and compared it to the photographs on his public
          Facebook page. The individual in the photos posted on Woodruff’s public
          Facebook page appear to be Woodruff.




       b. Additionally, my search of the Michigan Secretary of State’s driver’s license
          database indicated that Woodruff’s registered address is 3691 Pontaluna Road.
          This confirms the information received from the SOI that Woodruff resides on
          Pontaluna Road in Fruitport, Michigan.

       c. I was unable to locate any vehicles registered to Woodruff. I then searched the
          database for information regarding Woodruff’s wife, Staci Woodruff, and
          determined that she had registered in her name a Chevrolet Malibu. This confirms
          the information received from the SOI that Woodruff drives a Chevrolet Malibu.

10. In my knowledge, training, and experience, I know that individuals who have Facebook
    accounts regularly use the account to communicate with others. They will post messages
    on their own pages, respond to posts by others, and send private messages. Individuals
    often post pictures of themselves with firearms to threaten or to brag, or to raise their
    credibility or status. Individuals will often share the same information with multiple
    friends/users. Individuals will often disclose personal information and share pictures that
    display distinctive clothing, locations, or information that identifies them and provides
    proof of attribution to establish who is responsible for the content of the Facebook account.

11. On December 17, 2020, I issued a preservation request to Facebook for the following
    account: www.facebook.com/lucanwood2

                                             3
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.5 Filed 12/22/20 Page 4 of 8




       APPLICATIONS GENERALLY AND FACEBOOK SPECIFICALLY

12. Facebook owns and operates a free-access social networking website of the same name
    that can be accessed at http://www.facebook.com. Facebook allows its users to establish
    accounts with Facebook, and users can then use their accounts to share written news,
    photographs, videos, and other information with other Facebook users, and sometimes with
    the general public.

13. Facebook asks users to provide basic contact and personal identifying information to
    Facebook, either during the registration process or thereafter. This information may
    include the user’s full name, birth date, gender, contact e-mail addresses, Facebook
    passwords, Facebook security questions and answers (for password retrieval), physical
    address (including city, state, and zip code), telephone numbers, screen names, websites,
    and other personal identifiers. Facebook also assigns a user identification number to each
    account.

14. Facebook users may join one or more groups or networks to connect and interact with other
    users who are members of the same group or network. Facebook assigns a group
    identification number to each group. A Facebook user can also connect directly with
    individual Facebook users by sending each user a “Friend Request.” If the recipient of a
    “Friend Request” accepts the request, then the two users will become “Friends” for
    purposes of Facebook and can exchange communications or view information about each
    other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News
    Feed,” which highlights information about the user’s “Friends,” such as profile changes,
    upcoming events, and birthdays.

15. Facebook users can select different levels of privacy for the communications and
    information associated with their Facebook accounts. By adjusting these privacy settings,
    a Facebook user can make information available only to himself or herself, to particular
    Facebook users, or to anyone with access to the Internet, including people who are not
    Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate
    the application of these privacy settings. Facebook accounts also include other account
    settings that users can adjust to control, for example, the types of notifications they receive
    from Facebook.

16. Facebook users can create profiles that include photographs, lists of personal interests, and
    other information. Facebook users can also post “status” updates about their whereabouts
    and actions, as well as links to videos, photographs, articles, and other items available
    elsewhere on the Internet. Facebook users can also post information about upcoming
    “events,” such as social occasions, by listing the event’s time, location, host, and guest list.
    In addition, Facebook users can “check in” to particular locations or add their geographic
    locations to their Facebook posts, thereby revealing their geographic locations at particular
                                               4
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.6 Filed 12/22/20 Page 5 of 8




   dates and times. A particular user’s profile page also includes a “Wall” or “Timeline,”
   which is a space where the user and his or her “Friends” can post messages, attachments,
   and links that will typically be visible to anyone who can view the user’s profile.

17. Facebook allows users to upload photos and videos, which may include metadata, such as
    the location that the user transmitted when s/he uploaded the photo or video. It also
    provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
    When a user is tagged in a photo or video, he or she receives a notification of the tag and a
    link to see the photo or video. For Facebook’s purposes, the photos and videos associated
    with a user’s account will include all photos and videos uploaded by that user that have not
    been deleted, as well as all photos and videos uploaded by any user that have that user
    tagged in them.

18. Facebook users can exchange private messages on Facebook with other users. These
    messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
    Facebook, which also stores copies of messages sent by the recipient, as well as other
    information. Facebook users can also post comments on the Facebook profiles of other
    users or on their own profiles; such comments are typically associated with a specific
    posting or item on the profile. In addition, Facebook has a Chat feature that allows users
    to send and receive instant messages through Facebook. These chat communications are
    stored in the chat history for the account. Facebook also has a Video Calling feature, and
    although Facebook does not record the calls themselves, it does keep records of the date of
    each call.

19. If one Facebook user deletes private messages with another user, those messages may still
    be retained in the other user’s account.

20. If a Facebook user does not want to interact with another user on Facebook, the first user
    can “block” the second user from seeing his or her account.

21. Facebook has a “like” feature that allows users to give positive feedback or connect to
    particular pages. Facebook users can “like” Facebook posts or updates, as well as
    webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
    become “fans” of particular Facebook pages.

22. Facebook has a search function that enables its users to search Facebook for keywords,
    usernames, or pages, among other things.

23. Each Facebook account has an activity log, which is a list of the user’s posts and other
    Facebook activities from the inception of the account to the present. The activity log
    includes stories and photos that the user has been tagged in, as well as connections made
    through the account, such as “liking” a Facebook page or adding someone as a friend. The
    activity log is visible to the user but cannot be viewed by people who visit the user’s
    Facebook page.
                                             5
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.7 Filed 12/22/20 Page 6 of 8




24. Facebook Notes is a blogging feature available to Facebook users, and it enables users to
    write and post notes or personal web logs (“blogs”), or to import their blogs from other
    services, such as Xanga, LiveJournal, and Blogger.

25. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that appear
    as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
    message can be attached to each gift. Facebook users can also send each other “pokes,”
    which are free and simply result in a notification to the recipient that he or she has been
    “poked” by the sender.

26. Facebook also has a Marketplace feature, which allows users to post free classified ads.
    Users can post items for sale, housing, jobs, and other items on the Marketplace.

27. In addition to the applications described above, Facebook also provides its users with
    access to thousands of other applications (“apps”) on the Facebook platform. When a
    Facebook user accesses or uses one of these applications, an update about that the user’s
    access or use of that application may appear on the user’s profile page.

28. Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.
    The “Neoprint” for a given user can include the following information from the user’s
    profile: profile contact information; News Feed information; status updates; links to
    videos, photographs, articles, and other items; Notes; Wall or Timeline postings; friend
    lists, including the friends’ Facebook user identification numbers; groups and networks of
    which the user is a member, including the groups’ Facebook group identification numbers;
    future and past event postings; rejected “Friend” requests; comments; gifts; pokes; tags;
    and information about the user’s access and use of Facebook applications.

29. Facebook also retains Internet Protocol (“IP”) logs for a given User ID or IP address. These
    logs may contain information about the actions taken by the User ID or IP address on
    Facebook, including information about the type of action, the date and time of the action,
    and the User ID and IP address associated with the action. For example, if a user views a
    Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile,
    and would show when and from what IP address the user did so.

30. Social networking providers like Facebook typically retain additional information about
    their users’ accounts, such as information about the length of service (including start date),
    the types of service utilized, and the means and source of any payments associated with the
    service (including any credit card or bank account number). In some cases, Facebook users
    may communicate directly with Facebook about issues relating to their accounts, such as
    technical problems, billing inquiries, or complaints from other users. Social networking
    providers like Facebook typically retain records about such communications, including
    records of contacts between the user and the provider’s support services, as well as records
    of any actions taken by the provider or user as a result of the communications.

                                              6
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.8 Filed 12/22/20 Page 7 of 8




31. As explained herein, information stored in connection with a Facebook account may
    provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
    conduct under investigation, thus enabling the United States to establish and prove each
    element or alternatively, to exclude the innocent from further suspicion. In my training
    and experience, a Facebook user’s “Neoprint,” IP log, stored electronic communications,
    and other data retained by Facebook, can indicate who has used or controlled the Facebook
    account. This “user attribution” evidence is analogous to the search for “indicia of
    occupancy” while executing a search warrant at a residence. For example, profile contact
    information, private messaging logs, status updates, and tagged photos (and the data
    associated with the foregoing, such as date and time) may be evidence of who used or
    controlled the Facebook account at a relevant time. Further, Facebook account activity can
    show how and when the account was accessed or used. For example, as described herein,
    Facebook logs the Internet Protocol (IP) addresses from which users access their accounts
    along with the time and date. By determining the physical location associated with the
    logged IP addresses, investigators can understand the chronological and geographic
    context of the account access and use relating to the crime under investigation. Such
    information allows investigators to understand the geographic and chronological context
    of Facebook access, use, and events relating to the crime under investigation. Additionally,
    Facebook builds geo-location into some of its services. Geo-location allows, for example,
    users to “tag” their location in posts and Facebook “friends” to locate each other. This
    geographic and timeline information may tend to either inculpate or exculpate the
    Facebook account owner. Last, Facebook account activity may provide relevant insight
    into the Facebook account owner’s state of mind as it relates to the offense under
    investigation. For example, information on the Facebook account may indicate the owner’s
    motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),
    or consciousness of guilt (e.g., deleting account information in an effort to conceal
    evidence from law enforcement).

32. Therefore, the computers of Facebook are likely to contain all the material described above,
    including stored electronic communications and information concerning subscribers and
    their use of Facebook, such as account access information, transaction information, and
    other account information.

       INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
33. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
    particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
    require Facebook to disclose to the government copies of the records and other information
    (including the content of communications) particularly described in Section I of
    Attachment B. Upon receipt of the information described in Section I of Attachment B,
    government-authorized persons will review that information to locate the items described
    in Section II of Attachment B.

                                             7
Case 1:20-mj-00550-RSK ECF No. 1-1, PageID.9 Filed 12/22/20 Page 8 of 8




                                      CONCLUSION
34. This Court has jurisdiction to issue the requested warrant because it is “a court of competent
    jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) & (c)(l)(A).
    Specifically, the Court is “a district court of the United States . . . that—has jurisdiction
    over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

35. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required
    for the service or execution of this warrant.

36. I am advised by the U.S. Attorney’s Office that the notice requirement of Fed. R. Crim. P.
    41(f)(1)(C) applies to the service provider, not to the subscriber or customer of the service,
    pursuant to 18 U.S.C. § 2703(b)(1)(A). See United States v. Bansal, 663 F.3d 634, 662-63
    (3d Cir. 2011). Finally, although the Government is not required to provide notice to the
    subscriber or customer, I am aware that Facebook may have instituted a business policy of
    notifying subscribers of the receipt of legal process unless ordered by a court not to do so.
    The U.S. Attorney’s Office has advised me that 18 U.S.C. § 2705(b) provides authority for
    the Court to command the recipient of a warrant or other order issued under Section 2703
    not to notify any other person of the existence of such warrant or order if the Court finds
    reason to believe that such notice would result in danger to a person’s life or safety, flight
    from prosecution, destruction of evidence, witness intimidation, or other serious jeopardy
    to an investigation. I request that the Court order Facebook not to disclose the existence
    of this warrant because notice would likely give targets an opportunity to destroy or tamper
    with evidence, change patterns of behavior, or notify confederates. Although Section
    2705(b) does not set a time limit for the duration of a non-disclosure order, I submit that a
    period of 180 days, subject to extension upon a showing of need by the Government, would
    be reasonable.

37. Based on the above factual information, I respectfully submit that there is probable cause
    to believe that evidence and instrumentalities of criminal offenses in violation of 18 U.S.C.
    § 922 (g)(1) (Felon in Possession of Firearms and Ammunition) may be found in the
    location described in Attachment A.

38. I, therefore, respectfully request that the attached warrant be issued authorizing the search
    and seizure of the items listed in Attachment B.




                                              8
